DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 5/11/22. Claims 1, 5, 6, 11, and 17 are amended. Claims 4, 7-9, 15, and 16 are canceled. Claims 18-20 are added. Claims 1-3, 5-6, 8-14, and 17-20 are pending and are rejected finally for the reasons provided below.

Claim Objections
Claim 1 is objected to because of the following informalities:  in the 12th indented limitation, “seal bed” should be “seal bead”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori et al. (US 2018/0166707) in view of Kobayashi et al. (US 2004/0234831) and Suenaga et al. (US 2002/0051902).
Regarding claims 1 and 17, Ohmori teaches a fuel cell system including plurality of fuel cells in a stack ([0026]).
The fuel cells of Ohmori comprise:
a membrane electrode assembly (10) including an electrolyte, anode, and cathode ([0026]-[0027]);
metal separators (14, 16) on both sides of the MEA ([0026]);
an electrically insulating resin frame (24) provided on an outer peripheral side of the power generation section of the MEA ([0037]);
a reinforcement film, or second frame shaped sheet (24b), provided only on the outer periphery of the resin frame film body, or first frame shaped sheet (24a) (Figure 2, [0037]); and
a seal bead (42b, 44b) in contact with the resin frame (24) and configured to prevent leakage of fluid ([0055]).

Further regarding claims 1 and 17 and with regard to claim 15, Ohmori fails to teach a metal sheet provided in a portion of the resin frame.
Kobayashi teaches providing metal reinforcement members in resin frames (abstract, [0073]).
Suenaga teaches a frame-shaped metal sheet reinforcement member provided in a fuel cell frame provided at the outer periphery of the seal ([0041]).
The examiner finds that it would have been obvious to the skilled artisan to provide a metal sheet reinforcement member in the resin frame of Ohmori such as suggested by Kobayashi and Suenaga in order to reinforce the resin frame seal.

With further regard to claims 1 and 17, and with regard to claims 2, 3, 11, 12, 15, and 16, specifically regarding the limitations to the relative positions, shapes, and thickness of the resin frame and metal sheet, or frame, the examiner finds that it is within the ordinary level of skill in the art to determine the appropriate or optimum arrangement, size, and shape of components of the fuel cell in order to ensure that the metal sheet and resin frame function as intended while balancing cost and efficiency of the cell. It has been held that changes in size/proportion, changes in shape, and rearrangement of parts are within the level of ordinary skill in the art. MPEP 2144.04 IV A, B, VI A
Specifically, with regard to claims 1 and 17 and in light of the paragraph above, the examiner finds that it would have been obvious to the skilled artisan to form the fuel cell wherein the outer peripheral end of the metal sheet is positioned inside outer peripheral ends of the film body and reinforcement film. Such an arrangement involves only a change in the size of the components, and there does not appear from the specification to be any criticality to the limitation.
With regard to claims 11 and 20, and in light of the paragraph above, the examiner finds that it would have been obvious to the skilled artisan to form the fuel cell wherein the metal sheet is positioned between the film body and reinforcement film. Such an arrangement involves only a rearrangement of the components, and there does not appear from the specification to be any criticality to the limitation.
With regard to claim 14 and in light of the paragraph above, the examiner finds that it would have been obvious to the skilled artisan to form the fuel cell wherein the thickness of the metal sheet is smaller than the thickness of the resin frame. Such an arrangement involves only a change in size of the components, and there does not appear from the specification to be any criticality to the limitation.
With regard to claims 18 and 19, and in light of the paragraph above, the examiner finds that it would have been obvious to the skilled artisan to form the fuel cell wherein the metal sheet abuts the seal bead. Such an arrangement involves only a rearrangement of the components, and there does not appear from the specification to be any criticality to the limitation.

Regarding claims 5 and 6, Ohmori teaches that the film body (24a) may be provided on the cathode side (22) of the electrolyte (18) ([0025]).

Regarding claim 10, Suenaga teaches that the metal sheet may be enclosed within the seal (Figures 3A and 3B).

With regard to claim 12, Kobayashi teaches fluid passages, or manifolds (21, 22, and 23), provided in the separators (30, 36) and frames (20) including reinforcement members (Figures 11-16, [0075]-[0077]).

As for claim 13, Kobayashi teaches that the modulus of elasticity of the metal sheet is higher than that of the resin frame (abstract).

Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, the examiner finds that while none of the references teach all of the limitations, the references, taken as a whole, render the claimed obvious.
As to Applicant’s statement on pages 9 and 11 of the Remarks, that the fuel cell stack of claims 1 and 17 prevents short circuit, the examiner notes that this limitation, it is noted that these features are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Applicant fails to present evidence that the fuel cell of Ohmori in view of Kobayashi and Suenaga does not prevent short circuit as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729